DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of claims: 
	Claims , 5, 7-10, 13-15, 20-32, 34-38, 41, 46, 47, 51 and 52 are canceled by preliminary amendment. Claims 1, 2, 4, 6, 11-12, 16-19, 33, 39-40, 42-45, 48-50 are present.

Priority
	Acknowledgment is made for this application filed on 01/24/2020 which is a national stage application filed on 07/27/2018 and  further claims priority from provisional application 62/538,505 filed on 07/28/2017. 

Claim Objections
Claims, 2, 4, 6, 11-12, 16-19, 33, 39-40, 42-45, 48-50 are objected to because of the following informalities:  Claims encompass the recitation "DEEP" which appears to be an abbreviation for "De novo expression enhancer protein". Applicants must right out the full term in the first instance it's appearance.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 2, 6, 11, 12, 16-19, 33, 39-40, 42-45, 49-50 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 1, 2, 6, 11, 12,  16-19, 33, 39, 40, 42-45, 49 and 50 broadly encompasses "De novo expression enhancer protein (DEEP)" fusion tag and a target protein or a nucleic acid encoding said fusion protein, host cells comprising the same and a method of producing the DEEP fusion protein, broadly defined by a functional limitation with no associated structure. Claims 39-40, 42-45, 49 and 50 encompass a genus of constructs comprising various arrangement of DEEP fusion tag constructs with undefined structures. It should be noted that the term "an expression enhancer" can encompass any genus of enhancer peptides or polypeptides with any structures expressed from a corresponding gene. Furthermore the claims encompass nucleic acids encoding said DEEP protein and any host cell (claim 17) comprising the nucleic acid encoding the DEEP enhancer protein.
re Barker, 559 F.2d 588, 592 n.4, 194 USPQ 470, 473 n.4 (CCPA 1977). Another objective is to put the public in possession of what the applicant claims as the invention. See Regents of the Univ. of Cal. v. Eli Lilly, 119 F.3d 1559, 1566, 43 USPQ2d 1398, 1404 (Fed. Cir. 1997), cert. denied, 523 U.S. 1089 (1998).
	The claims are so broad that one of skill would not be apprised that among the myriad of all possible available genes, expression can be enhanced by any expression enhancer (DEEP) protein. Thus the instant claims do not enable any person skilled in the art to make and use the broad genus of all possible fusion protein comprising the DEEP protein or the polynucleotide encoding the same.
An applicant shows possession of the claimed invention by describing the claimed invention with all of its limitations using such descriptive means as words, structures, figures, diagrams, and formulas that fully set forth the claimed invention. Lockwood v. Amer. Airlines, lnc., 107 F.3d 1565, 1572, 41 USPQ2d 1961, 1966 (Fed. Cir. 1997). Possession may be shown in a variety of ways including description of an actual reduction to practice, or by showing that the invention was "ready for patenting" such as by the disclosure of drawings or structural chemical formulas that show that the invention was complete, or by describing distinguishing identifying characteristics sufficient to show that the applicant was in possession of the claimed invention. See, e.g., Pfaffv. Wells Elecs., Inc., 525 U.S. 55, 68, 119 S.Ct. 304, 312, 48 USPQ2d 1641, 1647 (1998); Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406; Amgen, Inc. v. Chugai Pharm.,927 F.2d 1200, 1206, 18 USPQ2d 1016, 1021 (Fed. Cir. 1991) (one must define a compound by "whatever characteristics sufficiently distinguish it"). 

	The specification in [0012] states: DEEP fusion tags can facilitate the expression and production of a variety of different proteins in host cells, particularly in E. coli, including proteins that are difficult to express using existing fusion tags based on naturally occurring sequences. Furthermore it states that fusion proteins comprising DEEP fusion tags are generally soluble and stable over a broad range of pH values (e.g., pH of 4-10), while commercially available fusion tags based on natural sequences are typically stable only around physiological pH. 

To satisfy the written description requirement, a patent specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention. See, e.g., Moba, B.V.v. Diamond Automation, Inc., 325 F.3d 1306, 1319, 66 USPQ2d 1429, 1438 (Fed. Cir. 2003); Vas-Cath, Inc. v. Mahurkar, 935 F.2d at 1563, 19 USPQ2d at 1116. 

	With regards to the importance of structure, for example, Chica et al. (Curr Opin Biotechnol. 2005 Aug; 16(4):378-84) teaches that the complexity of the structure/function relationship in enzymes has proven to be the factor limiting the general application of rational enzyme modification and design, where rational enzyme modification and design requires in-depth understanding of structure/function relationships. 
	Thus a structure function correlation is required to fully describe the genus of fusion proteins comprising any DEEP fusion tags and a target as it correlates with a specific physicochemical characteristic.
However the current claims only encompass a broad function of a DEEP protein or variants with no associated structure that allow the various functions such as the ability to increase solubility, stability and tolerance of pH (4.0-10) or its ability to be used as an affinity tag.  Likewise the specification does not teach genus of polynucleotide sequence structures encoding the genus of fusion proteins, host cells comprising the same or method of producing the genus of fusion proteins. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
	Claims 1, 2, 6, 11-12, 16-19, 33, 39-40, 42-45, 49-50 are rejected under 35 U.S.C. 103 as being unpatentable over Digianantonio et al (A protein constructed de novo enables cell growth by altering gene regulation 2400–2405|PNAS, March 1, 2016|vol. 113, no. 9) in view of WO2017066441A1.  
Digianantonio et al teach a novel regulatory protein that was discovered in a patterned library of de novo-designed proteins never sampled by nature (see p. 2400, column 2 paragraphs 1, 2). This de novo protein, SynSerB3, enhancing high level expression of histidinol phosphate phosphatase (HisB) as evidenced by rescues of a conditionally lethal mutation in E. coli. a patterned library of de novo-designed proteins, one of ordinary skill would have been apprised that the patterned library would have resulted in the de novo expression enhancer according to the instant claims.
It is noted that expression enhancer proteins have been disclosed in the prior art. For example WO2017066441A1 teaches recombinant proteins that use Ribose Binding Protein (RBP) for enhancing protein expression. WO2017066441A1 teaches a cleavable fusion tag for overexpression and purification of any protein (which can include for example insulin).
The fusion proteins comprise a polypeptide of interest (also referred to herein as a "target protein") and a segment that comprises a Ribose Binding Protein (RBP) (expression enhancer), or at least a contiguous portion of an RBP, such that production of the fusion protein is increased. The fusion proteins can be configured to include a segment that is useful for liberating the target protein from the RBP and other non- target protein portions of the fusion protein (thus obvious over claims 6, 43, 45).
Paragraph [0028] of WO2017066441 A1 teaches a polypeptide encoded by an expression vector along with the RBP segment where the polypeptide can be any target polypeptide of interest (thus obvious over any of claims 11, 39, 40, 42). The target polypeptide required or desired in larger amounts and therefore may be difficult to isolate or purify from other sources. They teach that overexpressed gene products of the present disclosure include gene products such as erythropoietin and insulin thus being obvious over claims 11, 39, 40, 42, 44 and 50.

	However as stated above, Digianantonio et al teach a novel regulatory protein that was discovered in a patterned library of de novo-designed proteins never sampled by nature (see p. 2400, column 2 paragraphs 1, 2). Digianantonio et al recites that the De novo expression enhancer SynSerB3, and does not specify De novo expression enhancer (DEEP) protein enhancement of the proteins encompassed in the instant claims. However given that claims 1, 2, 6, 11-12, 16-19, 33, 39-40, 42-45, 49-50 are broad and do not specify any sequence structure of DEEP and that both SynSerB3 and DEEP are expression enhancers and are both obtained from a binary patterned library of de novo-designed proteins, one of ordinary skill would have been apprised that the patterned library can result in the de novo expression enhancer according to the instant claims. 
	Therefore claims 1, 2, 6, 11-12, 16-19, 33, 39-40, 42-45, 49-50 were prima facie obvious to the ordinary skill in the art.

Conclusion: No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAGNEW H GEBREYESUS whose telephone number is (571)272-2937. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KAGNEW H GEBREYESUS/            Primary Examiner, Art Unit 1652                                                                                                                                                                                            	March 10, 2022